[Cite as State ex rel. Natl. Employers Network Alliance, Inc. v. Ryan, 125 Ohio St.3d 11, 2010-
Ohio-578.]




                     THE STATE EX REL. NATIONAL EMPLOYERS
                     NETWORK ALLIANCE, INC. v. RYAN, ADMR.
         [Cite as State ex rel. Natl. Emps. Network Alliance, Inc. v. Ryan,
                             125 Ohio St.3d 11, 2010-Ohio-578.]
Workers’ compensation — Availability of administrative appeal precludes relief
        by mandamus.
 (No. 2009-1592 — Submitted January 12, 2010 — Decided February 24, 2010.)
                                       IN MANDAMUS.
                                     __________________
        Per Curiam.
        {¶ 1} Relator, National Employers Network Alliance, Inc., seeks a writ
of mandamus from this court but admits that it did not pursue the administrative
appeals available to it. Mandamus cannot issue when the relator has an adequate
remedy at law. State ex rel. Berger v. McMonagle (1983), 6 Ohio St.3d 28, 6
OBR 50, 451 N.E.2d 225. An administrative appeal generally constitutes an
adequate remedy in the ordinary course of law that precludes a writ of mandamus.
State ex rel. Hilltop Basic Resources, Inc. v. Cincinnati, 118 Ohio St.3d 131,
2008-Ohio-1966, 886 N.E.2d 839, ¶ 23.
        {¶ 2} We hereby grant respondent administrator’s motion for judgment
on the pleadings and deny relator’s request for a writ of mandamus. Relator’s
motion to strike is not well taken and is overruled.
                                                                                Writ denied.
        MOYER,       C.J.,     and    PFEIFER,   LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                     __________________
                               SUPREME COURT OF OHIO




       Kegler, Brown, Hill & Ritter, Roger P. Sugarman, David M. McCarty, and
R. Kevin Kerns, for relator.
       Richard Cordray, Attorney General, and Gerald H. Waterman, Assistant
Attorney General, for respondent.
                           ______________________




                                         2